Citation Nr: 18100308
Decision Date: 04/06/18	Archive Date: 04/06/18

DOCKET NO. 14-32 232A
DATE:	April 6, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	7
 
REMANDED ISSUES
The following issues are remanded for additional development: (1) entitlement to service connection for renal cell carcinoma with microscopic hematuria; (2) entitlement to service connection for hypertension, secondary to renal cell carcinoma with microscopic hematuria; (3) entitlement to service connection for decreased libido, secondary to renal cell carcinoma with microscopic hematuria; (4) entitlement to service connection for erectile dysfunction, secondary to renal cell carcinoma with microscopic hematuria; (5) entitlement to service connection for hypogonadism, secondary to renal cell carcinoma with microscopic hematuria (6) entitlement to service connection for incontinence, secondary to renal cell carcinoma with microscopic hematuria; and (7) entitlement to service connection for adrenal adenoma, secondary to renal cell carcinoma with microscopic hematuria. 
The Veteran served on active duty from January 1981 to July 1988.
In a 2013 letter, the Veterans treating physician found that the Veterans baseline risk for the development of his renal cell carcinoma may have been enhanced as a direct result of his active service. 
An August 2013 VA examiners report found that the Veterans renal cell carcinoma was not connected to two occasions of microscopic hematuria in service.  The Board finds this report inadequate because the examiners opinion relied on a lack of medical documentation explaining the etiology of the Veterans in-service hematuria and a lack of documentation in the Veterans nephrologist medical records connecting the Veterans renal carcinoma to the hematuria found in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).
A September 2013 VA examiners report found that the Veterans renal cell carcinoma was not connected to his asbestos exposure in service.  The examiner stated, it cannot be definitively stated that the cause of the Veterans renal cell carcinoma was his exposure to asbestos and although there may have been some increased risk due to asbestos exposure, determining the degree of risk as opposed to other factors (such as his smoking) would require speculation.  The Board finds this report inadequate because the examiner should have opined whether the Veterans renal cell carcinoma had a 50 percent or better probability of being connected to his in-service asbestos exposure.  See 38 U.S.C. § 517; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Accordingly, the Board will remand the matter for another opinion.
The matters are REMANDED for the following action:
Obtain an opinion from an examiner with appropriate expertise to determine the nature and etiology of the Veterans renal cell carcinoma with microscopic hematuria.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  The rationale for all opinions expressed must be provided.  If it is determined that the requested opinions cannot be offered without a physical examination of the Veteran, such an examination should be scheduled.
Based on a review of the record, the examiner should provide an opinion as to whether it at least as likely as not (50 percent or better probability) that the Veterans renal cell carcinoma with microscopic hematuria is etiologically related to his active service.  The examiner must consider the Veterans in-service episodes of hematuria and his exposure to asbestos and/or trichloroethylene.
If it is determined that the Veterans renal cell carcinoma with microscopic hematuria is related to his service, the examiner should also provide an opinion as to whether the following conditions are caused or aggravated by that disability: hypertension, hypogonadism, decreased libido, erectile dysfunction, incontinence, and adrenal adenoma.

 
 
A. ISHIZAWAR
Veterans Law Judge
Board of Veterans Appeals
N. Shah, Associate Counsel	Department of Veterans Affairs

